 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPicoma Industries,Inc. and United Rubber, Cork,LinoleumandPlasticWorkers of America,AFL-CIO,CLC, Petitioner.Case 16-RC-8982September 12, 1989DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSThe National LaborRelations Board,by a three-member panel,has considered objections to anelection heldOctober 23, 1987,1and the hearingofficer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement.The tally ofballots shows68 for and 66 against the Petitioner,with 1 chal-lenged ballot,an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and brief,and has decided to adoptthe hearingofficer'sfindings2 and recommenda-tions only to the extent consistent with this deci-sion.The hearingofficerrecommended that theEmployer's objections be overruled in their entire-ty.TheEmployer excepts to the hearingofficer'srecommendation on the grounds that he misappliedthe relevant standard for evaluating the threatsmade by union supporters toward known or sus-pected antiunion employees and failed to considerthe cumulative credited evidence in determiningthe effectof third-partypreelection misconduct onthe election results.We find merit in the Employ-er's exceptions.The relevantfacts are asfollows.3 About 1 weekprior to the Board election,as they stood in line toclockout from their 7 a.m. to 3 p.m. shift, employ-eeDavid Beard4 approached fellow employeeMarie Holmes to ask if she knewwho had reportedto the foreman that Beard was harassing employeesin the boring mill about theUnion.Beard thenstated"I'll just blow up Picoma and resolve it likethat."Beard said that he was "just joking."Holmestestifiedhe did not look or act like he was jokingwhen he made the statement.In another incident that occurred2 or 3 daysprior to the election,Holmes overheard GloriaMayton,a union supporter,comment to a friend as'Unlessotherwise indicated, all dates herein are 1987z The Employerhas excepted to some of the hearingofficer's credibil-ity findingsThe Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect.Stretch-TexCa,118 NLRB 1359, 1361 (1957) We find no basisfor reversing the findings.8 The narrative facts are based on the testimony credited by the hear-ing officer4David Beard's nicknameis "Animal."they left the ladies' restroom that, if the Unioncame in,those persons who tried to cross thepicket line could get their heads blown off andtheir tires slashed.5About 1 week prior to the election, union sup-porterBobbyDorseyapproachedemployeesShonna Brown and Holmes neartheir workstationand said that"if the Union doesn'tget in, some-one's asses are in trouble."Holmes became upsetafter she asked Dorsey if he was threatening herand he refused to answer. Holmes reported the in-cident to her foreman.On October 14, immediately followingan antiun-ion presentation by Linda Northcutt, employeeRandy Gerrald was standing in line to clock outwhen he overheard Leonard Neal and Norris Har-tefields talking in loud and angry voices aboutNorthcutt's presentation. Neal said he would "blowher [expletive deleted] car up," and then he heldup his clenched fist and shouted "Union,union,union."Neal also said he would like to beat upNorthcutt and that she better not walk past thetimeclock.Hartefields said that he too would liketo beat up Northcutt. Gerrald stated that approxi-mately 20 other employees were in line with himand that they remained quiet and listened to whatNeal and Hartefields had to say.6 Gerrald did notwarn Northcutt about the threats made by Nealand Hartefields, but he did report the incident toForeman John Olszeski.About 2 or 3 days before the election, employeeLinda Fricksand union organizer Brooksie Holdenwere in the lunchroom talking about the possibilityof a strike and about what could happen to peoplewho cross the picket line.? Holden told Fricks"therewould probably be trouble if anybodycrossed the picket line."On these facts the hearing officer found, and weagree, that the evidence shows that the alleged ob-jectionable conduct is not attributable to the Peti-tioner and must be considered under the standardfor third party conduct set forth inWestwood Hori-zonsHotel,270 NLRB 802, 803 (1984)-that is"whether the misconduct was so aggravated as tocreate a general atmosphere of fear and reprisalrendering a free election impossible."However, wedisagreewith the hearing officer's application ofS In an incident that occurred on September 18, Mayton punchedHolmes in the arm as they stood in line to clock in The hearing officerfound that there was no evidence that the incident was motivated by thePetitioner's organizational campaign or that the Petitioner authorized theconduct He further found that the punch was too remote in time to havehad an effect on the results of the October 23 election.6 The hearing officer credited Gerrald's testimony.However,he failedto mention Gerrald's assertion that Neal and Hartefields'comments weremade in the presence of approximately 20 employeesTFricks and Holden are cousins.296 NLRB No. 69 PICOMA INDUSTRIESthat standard to the evidence in this case.We findthat in concluding there was no objectionable con-duct,the hearing officer misconstrued theWest-wood Horizons Hotelstandard,failed to considercritical aspects of credited testimony,and failed toproperly consider the cumulative evidence.In applying theWestwood HorizonsHotelcriteria,the hearingofficererred by emphasizing the reac-tions of employees to the threats.Thus,in evaluat-ing the threats directed to Holmes, the hearing offi-cer relied orr her testimony that her vote in theelectionwas not affected by anything that hap-pened to her in the election campaign.Similarly,he discounted Holden's remarks to Fricks on theground thatFrickstestified she did not feel threat-ened by them, and he noted that Gerrald statedthat he did not vote in the election because he wasilland not because of any threats made by Nealand Hartefields.Finally,in rejecting the overall al-legation of misconduct in objection 3, he expresslynoted thatof the16 employees who testified at thehearing,allvoted in the election except one whowas ill on theday ofthe election. Noneof the wit-nesses testified that their choice wasaffected byelectionmisconduct,and 12 witnesses specificallytestified that theyvoted freely.The hearingofficer'sanalysis ignores well-estab-lished Board precedent that"the subjective reac-tions of employees are irrelevantto thequestion ofwhether there was, in fact,objectionable conduct."Emerson ElectricCo.,247 NLRB 1365, 1370(1980),enfd.649 F.2d 589(8th Cir.1981). Rather,the testisbased on an objective standard. In this regard,the hearing officer misconstrued theWestwood Ho-rizonsHotelfactorof "whether it islikely that theemployees acted in fear of his[a third party's] ca-pability of carrying out the threat." 270 NLRB at803. In setting forth this factor,the Board did notvalidate the use of subjective evidence.Rather, theBoard's focus was on"the reasonableness of em-ployee fears"as reflectedby objectivefacts.SeeElectra Food Machinery,279 NLRB 279, 280 fn. 13(1986).The hearingofficerfurther erred in failing toconsider significant credited testimony.He general-ly credited the testimonyof Randy Gerrald whostated thaton October 14 whilehe was standing inline to clock out, he heard employees Neal andHartefields talking about employeeNorthcutt whohad earlier made an antiunion presentation.Gerraldtestifiedthatthese employees threatened to beat upNorthcutt,and blow up her car.Gerrald did nottellNorthcutt or other employees of these threats.The hearingofficer foundthat the threats were"immaterial and had no bearing upon the election"in viewof the fact that theywere not disseminated.499In making this finding,the hearing officer ignoredGerrald's testimony that he was 1 of more than 20employees standing in lineto clockout when theincident occurred and thatthe otheremployees inline remained"quiet" and listened to what Nealand Hartefields had to say.Thus, contrary to thehearing officer's conclusion,the threats were madein the presence of at least 20 employees in a unit ofsome 140 employees and cannot be viewed as im-material.Finally,the hearing officer failed to properlyconsider the cumulative effect of the credited testi-mony.He either discussed the threats separately(or as in the case of Holmes, a group of threatsmade to one person is discussed separately fromevidence of other misconduct)or made the improp-er general conclusion that no misconduct affectedthe election because of the subjective reactions ofemployees.Applying theappropriate standards to the cred-ited facts of this case,we findthat the threats toblow up the Company and physically to injurethose employees who did not support the Unionand to damage their property,would reasonablytend to create a general atmosphere of fear and re-prisal rendering a free election impossible.There isno question that the nature of the threats supportssuch a finding.See, e.g.,Sonoco ofPuerto Rico,210NLRB 493 (1974), andZeiglersRefuse Collectors v.NLRB,639 F.2d 1000 (3d Cir.1981).Further,the threats involved here were not di-rected solely to specific individuals,but involvedany unit employee who did not support the Union.Thus,David Beard threatened to blow up the plantbecause someone reported to the foreman that hewas harassing employees about theUnion; BobbyDorseythreatened that "someone'sasses are introuble"if theUnion did not win the election;Brooksie Holden threatened that there would prob-ably be trouble if anyone crossed the picket lineonce the Union was selected;and Gloria Maytonthreatened that people crossing the line could gettheir heads blown off and their tires slashed. Leon-ardNeal and Norris Hartefields'remarks aboutLinda Northcutthad the same implication for unitemployeeswho vocallyopposed theUnion.Short-ly after Northcutt'santiunion speech,Neal andHartefields saidtheywould like to beat her up;Neal threatened to blow up her car and then shout-ed "Union,union,union."Their remarksclearlywere not addressedtoNorthcuttas an individual,but to her open position against the Union and anyemployee who spoke out against the Union couldreasonably fear such a response from Neal andHartefields. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll of the threats discussed above occurredshortlybefore the election,ranging in time from 2weeks to 2 days before the election,and were dis-seminated to approximately 25 employees in a unitof some 140 employees.Thisbreadth of dissemina-tion is not insignificant given the closeness of theelection.(The tallyof ballots was 68 for and 66against theUnion with1challengedballot.)TheBoard has given special attention to the electiontally in evaluating coercive conduct where achange of only a few votes could have led to dif-ferent results.SeeRJRArcher, Inc.,274 NLRB335, 336(1985),where the union won the electionby only threevotes in a unit roughly equivalent insize to the unit in this case.See alsoYKK(U.S.A.),Inc.,269 NLRB82, 84(1984).For all of thesereasons,we find the credited evi-dence, evaluated cumulatively, shows that thethreats made by union supporters of harm, physicalinjury,and propertydamagedirected towardknown or suspected antiunion employees created ageneral atmosphere of fear and coercion that ren-dered a free choice in the election impossible.We, therefore, shall set aside this election anddirect that a new election be conducted.8[Direction of Second Election omitted from pub-lication.]8Members Cracraft and Higgins rely principally on the threats madeby employees Neal and Hartefields in reaching this conclusion and findthe threats made by other third parties objectionable only when consid-ered cumulatively.